Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  May 28, 2021                                                                  Bridget M. McCormack,
                                                                                             Chief Justice

  162354                                                                                 Brian K. Zahra
                                                                                       David F. Viviano
  162355                                                                           Richard H. Bernstein
  162374                                                                           Elizabeth T. Clement
                                                                                    Megan K. Cavanagh
                                                                                    Elizabeth M. Welch,
                                                                                                  Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                      SC: 162354
                                                         COA: 348807
                                                         Genesee CC: 08-022018-FC
  KINO DOMINIQUE CHRISTIAN,
           Defendant-Appellant.

  _________________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                      SC: 162355
                                                         COA: 348753
                                                         Genesee CC: 08-022016-FC
  JOSHUN EDWARDS,
           Defendant-Appellant.

  _________________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                      SC: 162374
                                                         COA: 349585
                                                         Genesee CC: 08-022017-FC
  C’QUAN MICHAEL HINTON,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the applications for leave to appeal the October 22, 2020
  judgment of the Court of Appeals are considered. We direct the Clerk to schedule oral
  argument on the applications. MCR 7.305(H)(1).

         The appellants shall each file a supplemental brief addressing whether the lower
  courts erred by holding that the suppressed October 16, 2007 interview transcript was not
  material to their guilt such that they were not entitled to relief under Brady v Maryland,
  373 US 83, 87 (1963), and People v Chenault, 495 Mich 142, 149-150, 155 (2014).
                                                                                                               2



Additionally, appellant Hinton shall address his claim of ineffective assistance of trial
counsel. The appellants’ briefs shall be filed by September 27, 2021, with no extensions
except upon a showing of good cause. In the briefs, citations to the record must provide
the appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
supplemental brief within 21 days of being served with each of the appellant’s briefs. A
reply, if any, must be filed by each appellant within 14 days of being served with the
appellee’s brief. The parties should not submit mere restatements of their application
papers.

       The total time allowed for oral argument shall be 50 minutes: 30 minutes for the
appellants, to be divided at their discretion, and 20 minutes for the appellee. MCR
7.314(B)(2).




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 28, 2021
       a0525
                                                                             Clerk